DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 02/23/2021.
Claims 1 – 20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yong Zhang (U.S. 2016/0364390 A1), (previously presented) in view of Goin et al (U.S. 2005/0289071 A1).
♦As per claims 1, 5 - 6, 13 - 14,
Zhang discloses a method, system comprising:
“sampling a subset of distribution contacts and a corresponding subset of contact characteristics from a distribution dataset comprising a set of distribution contacts” See paragraphs 0059 – 0061 of Zhang wherein “plenty of samples are trained to extract the key characteristic, construct a classifier, and separately establish mode libraries with different characteristics”.
“generating clusters of distribution contacts from the subset of distribution contacts based on a clustering algorithm and the subset of contact characteristics” See abstract, paragraphs 0055 – 0056, 0059 - 0063 of Zhang [“grouping the contact into a group corresponding to the found contact attribute”, “the contact is grouped into the corresponding group according to the contact attribute such as a gender, an age, an accent, a temperament, a hobby, or a habit”, “plenty of samples are trained to extract the key characteristic, construct a classifier, and separately establish mode libraries with different characteristics”, and “Establishment of the correspondence between a key characteristic of media information and a contact attribute may also be implemented by using a clustering algorithm, which specifically includes that similarity analysis is performed for samples according to key characteristics of existing samples, and the key characteristics are grouped into multiple preset clusters”]. 
“assigning remaining distribution contacts from the set of distribution contacts to the clusters of distribution contacts based on contact characteristics corresponding to the remaining distribution contacts” See paragraph 0061 wherein Zhang inherently teaches “the key characteristics are grouped into multiple preset cluster”.
 “identifying a common contact characteristic in a cluster of distribution contacts from the plurality of clusters of distribution contacts” See paragraphs 0061 of Zhang wherein “key characteristic” is generated from samples [“Establishment of the correspondence between a key characteristic of media information and a contact attribute may also be implemented by using a clustering algorithm, which specifically includes that similarity analysis is performed for samples according to key characteristics of existing samples, and the key characteristics are grouped into multiple preset clusters”].
Zhang provides a display unit for displaying the input/output (paragraphs 0039 – 0040 of Zhang), but does not clearly disclose “providing a cluster visualization for the cluster of distribution contacts and a visual representation of the common contact characteristic for display via a graphical user interface”. However, Goin, in the same field of endeavor, discloses a method, system for clustering computers into groups including the teaching of:
Grouping computers in plurality of cluster: See Fig. 3 -4 of Goin.
Clusters are generated from a subset of computers: See paragraph 0010, 0058 of Goin [“This system comprises a data gathering system connecting to the set of computers arranged … a clustering routine that can analyze at least a portion of the gathered system … A cluster parameter routine then generates one or more information values representing statistics or limit values or both and corresponding to at least some of the subset of computers included in each cluster”].
Assigning remaining distribution contacts… to the cluster: See paragraph 0054 of Goin wherein “This clustering process may be repeated periodically so that the assignments of computers to clusters can vary overtime”.
providing a cluster visualization for the cluster of distribution contacts and a visual representation of the common contact characteristic for display via a graphical user interface: See paragraph 0062 - 0064 of Goin wherein the user “selects a display feature such as “display statistics”…”
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Goin (if not already exist) into the invention of Zhang because the combination would provide the user more flexible in viewing and managing the data.
♦As per claims 2, 7 – 8, 15, 19 – 20.
“ wherein identifying a user input from a client device requesting a cluster analysis of the set of distribution contacts, and based on the user input requesting the cluster analysis, providing the cluster visualization for the cluster of distribution contacts and the visual representation of the common contact characteristic for display via the graphical user interface of the client device” See paragraph 0062 - 0064 of Goin wherein the user “selects a display feature such as “display statistics”…”
♦As per claims 3, 10 – 11,
“wherein identifying the user input from the client device requesting the cluster analysis of the set of distribution contacts comprises: receiving an indication of a first user selection of the set of distribution contacts; and receiving an indication of a second user selection of contact-characteristic categories corresponding to a subset of contact characteristics for the subset of distribution contacts” See Fig. 1, 4 – 7, paragraph 0028, 0045 of Meyer wherein different group of contacts can be presented visually; Also See paragraph 0062 - 0064 of Goin wherein the user can select different feature for displaying.
♦As per claims 4, 10 – 12, 18,
“identifying an additional common contact characteristic in the cluster of distribution
contacts: and wherein providing the cluster visualization for the cluster of distribution contacts and the visual representation of the common contact characteristic comprises providing, for display via the graphical user interface, the cluster visualization comprising: the visual representation of the common contact characteristic: and an additional visual representation of the additional common contact characteristic” See paragraph 0041, 0062 - 0064 of Goin wherein the user can select different feature for displaying.
♦As per claim 9,
“generate the clusters of distribution contacts from the subset of distribution contacts by applying a Mini-Batch-K-Means-clustering algorithm to the subset of distribution contacts and the subset of contact characteristics” See paragraph 0061 of Zhang [“The clustering algorithm used in this embodiment may include a density-based spatial clustering of applications with noise (DBSCAN) algorithm and a splitting-based algorithm K-means, and the like”].
♦As per claim 16,
“wherein the contact-characteristic categories corresponding to the subset of contact characteristics comprise at least one of: click-through rate, company, company size, country, distribution-contact score, industry, job title, job function, maturity, open rate, revenue, state, or website visits” See paragraph 0055, 0063 of Zhang wherein different groups are disclosed.
♦As per claim 17,
“generating a visual indicator comprising a quantity of distribution contacts from the first cluster of distribution contacts corresponding to the first common contact characteristic; and generating a contact-characteristic indicator comprising an additional visual representation of an additional contact characteristic in the first cluster of distribution contacts selected by a user or by the system” See paragraph 0067 of Zhang wherein “which specifically includes formatting an original text into a same format to facilitate subsequent uniform processing, breakdown, and statistics”. Also See paragraph 0041, 0062 - 0064 of Goin.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 - 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161